Citation Nr: 1545943	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Validity of a debt of $17,005.13 due to the retroactive reduction in VA benefit payments and resulting overpayment based on the Veteran's January 1984 incarceration for conviction of a felony. 

2. Whether the withholding of VA benefits to repay the debt of $17,005.13 was proper. 

(A claim of entitlement to service connection for Parkinson's disease is addressed under separate cover.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A claim of entitlement to service connection for Parkinson's disease is addressed under separate cover pursuant to BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(10)(a)(7).

Service connection claims for diabetes mellitus, type II, and coronary artery disease were raised in a September 2015 appellate brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran requested to testify at a hearing before the Board in his February 2011 substantive appeal (VA Form 9), but subsequently withdrew that request in an April 2011 written statement.  Accordingly, the Board will proceed with appellate review. 




FINDINGS OF FACT

1. The Veteran's VA compensation benefits were reduced to the amount payable for a disability rated as 10 percent disabling in a January 2003 decision based on his January 1984 incarceration for a felony conviction; the reduction was made retroactive to March 1984, the 61st day of incarceration, resulting in the creation of an overpayment of $17,005.13 based on excess payments from March 1984 to December 2002. 

2. In order for VA to recoup the debt resulting from the overpayment of $17,005.13, the Veteran's monthly VA compensation payments were offset in their entirety effective April 2003 until the debt was satisfied. 

3. The Veteran was notified of the debt of $17,005.13 in a February 2003 letter, and did not submit a request for waiver of indebtedness within 180 days of the date of mailing of notice of the debt. 


CONCLUSIONS OF LAW

1. The debt of $17,005.13 resulting from an overpayment of VA benefits from March 1984 to December 2002 due to the Veteran's January 1984 incarceration for conviction of a felony is valid.  38 U.S.C.A. §§ 1114, 5112, 5313 (West 2014); 38 C.F.R. §§ 1.962, 3,500, 3.665 (2015).  

2. Recoupment of the debt of $17,005.13 by offsetting the Veteran's monthly VA benefit payments was proper.  38 U.S.C.A. § 5314 (West 2014); 38 C.F.R. §§ 1.911, 1.912a(a) (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA does not apply to cases involving recovery of overpayment based on indebtedness or the validity of the underlying debt, which are not claims for benefits.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Thus, the provisions of the VCAA do not apply in this matter. 


II. Analysis

The Veteran contends that a debt of $17,005.13 resulting from the overpayment of VA benefits based on excess payments from March 1984 to December 2002 was improperly created.  In this regard, the RO determined in a January 2003 decision that a retroactive reduction in benefit payments was required due to the Veteran's January 1984 incarceration for a felony conviction.  The Veteran contends that VA was properly notified of his incarceration in February 1984, and therefore that the retroactive reduction in benefit payments effective March 1984 was unwarranted as VA's failure to reduce them contemporaneous with such notification was solely administrative error or error in judgment.  The Veteran has also argued that he should still have received VA benefit payments at a 5 percent rate or the equivalent of half the amount of the 10 percent rate during the recoupment period, with the remaining amount withheld by VA toward recoupment of the debt.  He does not challenge VA's calculation of the amount of the overpayment for which he is liable, and has not timely requested a waiver of all or part of collection of the debt.  For the following reasons, the Board finds that the debt was valid, and that offset of the entirety of the Veteran's monthly VA benefit payments in recoupment of the debt was proper. 

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962 (2015).  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.  38 U.S.C.A. § 5314 (West 2014); 38 C.F.R. §§ 1.911, 1.912a(a) (2015).  The debtor, in turn, may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  

The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911(c)(2), 1.963.  However, such waiver requests must be submitted within 180 days following the date of notice of indebtedness issued on or after April 1, 1983.  38 C.F.R. § 1.963(b) (2015).  In this case, the Veteran did not apply for a waiver within 180 days of the February 2003 notification of indebtedness, and indeed has never applied for a waiver, but rather only challenges the validity of the debt itself and VA's method of collecting the debt via recoupment of his VA benefits toward that end.  Cf. United States v. Oakley, 744 F.2d 1553, 1555-56 (11th Cir.1984) (holding that a challenge of the validity of an overpayment of VA benefits is not by itself legally sufficient to serve as a request for waiver of the overpayment).  Accordingly, the issue of a waiver is not on appeal before the Board.  In the alternative, even if his challenge of the manner of recoupment could be considered a request for a waiver, it was not timely submitted, and therefore further consideration is not warranted.  See 38 C.F.R. § 1.963(b). 

The Board finds that the debt was properly created.  Specifically, as relevant to this claim, a veteran serving a period of incarceration for conviction of a felony committed after October 7, 1980 who is in a Federal, State, or local penal institution in excess of 60 days for conviction of that felony will have his or her benefits reduced effective the 61st day of incarceration.  38 U.S.C.A. § 5313(a); 38 C.F.R. § 3.665(a); see also Ferenc v. Nicholson, 20 Vet. App. 58, 61 (2006).  When the veteran has a service-connected disability evaluation of 20 percent or more, the benefits will be reduced to the rate of compensation payable for a disability evaluated as 10 percent disabling under 38 U.S.C. § 1114(a).  38 C.F.R. § 3.665(d)(1).  If the veteran's service-connected disability evaluation is less than 20 percent, the benefits will be reduced to one-half the rate of compensation payable for a disability evaluated as 10 percent disabling under 38 U.S.C. § 1114(a).  § 3.665(d)(2).  In light of these reduction provisions, the U.S. Court of Appeals for Veterans Claims (Court) held that "[w]here an [incarcerated] individual . . . was still in receipt of compensation benefits, an overpayment is created in an amount equal to the difference between the amount of full compensation received and the 10% rate authorized for the same period."  Narron v. West. 13 Vet. App. 223, 227 (1999) (citing 38 U.S.C.A. § 5313(a)(1)(A)).  

Here, the Veteran has been incarcerated since January 1984 for felony offenses committed in November 1982.  Thus, reduction of his benefits was warranted based on his incarceration.  See 38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  As he was in receipt of disability compensation of at least 20 percent at the time of incarceration, his compensation payments should have been reduced to the amount payable for a disability rated as 10 percent disabling under 38 U.S.C. 1114(a).  See 38 C.F.R. § 3.665(d)(1).  However, his benefits were not reduced as VA did not have notice of his conviction and incarceration.  

The RO or division of VA responsible for administering benefits payments was not made aware of the Veteran's incarceration until September 2002.  Upon learning of his incarceration, VA promptly notified the Veteran of the proposed reduction of benefits to the 10 percent rate effective March 1984 in correspondence dated in September 2002.  The letter also notified the Veteran that he had 60 days in which to submit evidence showing that the reduction should not be made and included an attachment explaining his due process rights.  He did not respond, and his benefits were retroactively reduced in a January 2003 decision.  The Veteran was notified of this decision in a January 2003 letter, which listed the reduced monthly rates payable since March 1984 and also notified him of his right to appeal the decision and the requirements and time limits for submitting an appeal.  He did not respond.  

A February 2003 letter then notified the Veteran due to the retroactive reduction, he owed VA $17,005.13 from the resulting overpayment, and that VA planned to automatically withhold and apply his benefit check toward payment of the debt until it was cleared.  The withholding was scheduled to begin on April 2003.  The letter also informed him that he had the right to dispute the debt if he did not believe he owed it or thought the amount was incorrect, and also notified him that he could request a waiver of all or part of the debt, and of his right to an oral hearing on the waiver request.  He was notified that he had 30 days from the date of the letter to dispute the debt or request a waiver to prevent withholding of his benefits, and that any waiver request must be submitted within 180 days of the date of the letter.  The Veteran did not respond. 

The Veteran has not stated, and there is no other indication, that he did not receive the above notifications.  Accordingly, the Board finds that all procedural due process requirements for notifying the Veteran of the debt and then recouping current and future benefit payments toward payment of the debt were satisfied.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.911, 1.912a (2015).  

The Board finds that the overpayment and resulting debt were properly created based on the above evidence showing that the Veteran received the full amount of the rate of compensation from March 1984 to December 2002 when he was only entitled to receive compensation at the 10 percent rate due to his incarceration during this period.  See 38 C.F.R. § 3.665(a).  As the Court stated in Narron, an overpayment is created in an amount equal to the payments received in excess of the reduced rate when an incarcerated payee receives full compensation benefits during the incarceration period.  See Narron, 13 Vet. App. at 227; see also 38 C.F.R. § 1.962.

The Veteran argues that the retroactive reduction and resultant overpayment was nevertheless improper as VA did have notification of his incarceration in February 1984, and thus the continued payment of benefits at the full compensation rate was solely the error of VA.  In other words, he argues that the effective date of the reduction, and hence the overpayment created as a result of that effective date, was incorrect.  In support of this contention, he submitted copies of letters showing that the Department of Corrections (DOC) facility having custody of the Veteran notified a VA hospital of his incarceration and requested any medical records and information in the VA hospital's possession.  The VA hospital responded to this request in a February 1984 letter, which reflects that the Veteran's medical records were enclosed with the letter.  He also argues, as stated in his February 2010 notice of disagreement (NOD), that he was not aware that his incarceration required a reduction in VA compensation payments under VA law, especially as he thought VA had been notified of his incarceration and yet continued sending compensation payments at the full rate.  In other words, he argues that he was not aware that he had to inform VA of his incarcerated status, or believed that VA had in fact been so informed, and also not aware that he was not entitled to benefit payments at the full rate.  

The effective dates of the reduction or discontinuance of compensation, dependency and indemnity compensation (DIC), and pension awards are governed by 38 U.S.C.A. § 5112 and its implementing regulation, 38 C.F.R. § 3.500.  The Board finds that the effective dates concerning erroneous awards provided in subsections 5112(b)(9) and (10) of the statute, and their counterparts in subsections 3.500(b)(1) and (2) of the regulations apply to reductions in payments based on incarceration under 38 C.F.R. § 3.665(a).  In this regard, in Shepard v. Shinseki, 26 Vet. App. 159, 167-68 (2013), the Court found that the Board had not provided an adequate statement of reasons or bases for its finding that a reduction in payment of disability compensation pursuant to § 3.665(a) based on incarceration is governed by 38 C.F.R. § 3.500(b), which pertains to the reduction or discontinuance of an award of compensation.  The Court emphasized these words with italics to highlight the fact that "reductions or discontinuances of an award are distinct from reductions in payment of awarded compensation," and thus concluded that the Board's failure to address this distinction frustrated judicial review.  Id. at 168 (emphasis in original).  

The issue of whether the provisions of 38 U.S.C. § 5112 and 38 C.F.R. § 3.500 concerning erroneous awards apply to reductions of recurring payments based on such awards has since been resolved by the Court in a more recent case, Dent v. McDonald, 27 Vet. App. 362 (2015), which held that section 5112 and its implementing regulation required "administrative error to be assessed not only as to errors in an initial award of benefits but also as to errors affecting a running ward that consists of recurring payments."  Dent, 27 Vet App. at 380.  The Court concluded in this regard that "the term 'erroneous award' as used in section 5112(b)(9) and (10) includes erroneous payments made subsequent to the initial award."  Id. at 374.  Although this case was decided in the context of whether an overpayment of recurring pension payments had been made, which turned on the proper effective date of the reduction or discontinuance of such benefits, the Court did not limit its interpretation of "erroneous award" in § 5112(b)(9) and (10) to pension payments, but concluded more generally that this term encompassed subsequent payments made based on any initial award, which of course includes an award of compensation or DIC benefits as well, as explicitly provided under 38 U.S.C.A. § 5112(b).  See id.  

In light of the above, the Board finds that the Court's interpretation of the provisions of 38 U.S.C. § 5112(b)(9) and (10) and 38 C.F.R. § 3.500(b) as encompassing both initial awards and recurring payments based on such awards also applies to reductions in compensation payments under 38 C.F.R. § 3.665(a) based on incarceration.  See Dent, 27 Vet. App. at 380.  

Under the pertinent provisions of 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.500 regarding erroneous awards, the effective date of a reduction or discontinuance of an erroneous award of compensation, DIC, or pension benefits based on an act of commission or omission by a payee or with a payee's knowledge is the effective date of the award or the day preceding the act of commission or omission of the payee, whichever is later.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b)(1).  The effective date of a reduction or discontinuance of an erroneous award of compensation, DIC, or pension benefits based solely on administrative error or error in judgment on the part of VA is the date of last payment, with certain exceptions concerning reduced evaluation of disability, severance of service connection, and employability not applicable to this case.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  

If fault for an overpayment cannot "clearly be ascribed to the beneficiary," VA's policy is to assume that fault and not create a debt against the beneficiary.  Dent, 27 Vet. App. at 380 (citing VAOPGCPREC 2-90 (March 1990)).  However, when both VA and the beneficiary are partially at fault, the debt based on the effective date of reduction or discontinuance of benefits is properly created.  See Jordan v. Brown, 10 Vet. App. 171, 174 (1997).  

Here, because the Board finds that VA had no notice of the Veteran's incarceration until September 2002, there was no administrative error or error in judgment on the part of VA in paying compensation to the Veteran at the full rate rather than the reduced rate applicable to incarcerated payees while he was incarcerated from March 1984 to December 2002 (the last two months reflecting the due process period during which his payments remained at the full rate).  The DOC's February 1984 letter to a VA hospital requesting the Veteran's medical information, and the hospital's response to that request the same month, does not equate to the Veteran's notifying VA of his incarceration.  The VA hospital was not a part of the division of VA responsible for issuing compensation payments, and there is no apparent reason why the division responsible for administering monetary benefits, including the RO, would be on notice of the Veteran's incarceration merely because a VA hospital had received a request for his medical information from the DOC.  

While records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file, this principle does not necessarily extend to constructive notice of any records in a VA hospital's possession irrespective of their source or nature (including records that originate from outside sources even if sent to a VA hospital, or non-medical records that do not pertain to adjudication of a claim, such as the VA hospital's February 1984 response letter to the DOC), and, in any event, does not necessarily extend to VA officials responsible for administering benefits outside the context of adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, and in the alternative, the constructive notice or possession doctrine set forth in Bell does not apply to cases prior to 1992, and thus would not apply to the February 1984 letters discussed above.  Finally, and in the alternative, whether a rating reduction is warranted based on incarcerated status is not an adjudication of a claim for benefits, and thus the Bell doctrine of constructive notice does not apply. 

In short, the February 1984 letter from the DOC to a VA hospital requesting the Veteran's medical records, and the hospital's response, did not amount to notice of the Veteran's incarceration as the RO or division responsible for administering benefits did not have such letters.  Thus, it remained incumbent on the Veteran to contact the RO or VA division responsible for administering benefits and notify VA of his incarceration at the time. 

There is no evidence that the recurring payments issued to the Veteran from March 1984 to September 2002 were returned to VA, that any mail sent to the Veteran was returned to VA as undeliverable, or that VA otherwise should have known of his incarceration.  Thus, there is no reason why VA would be on notice of his incarceration.  The onus was on the Veteran to notify the RO of his incarceration, and not on VA to check on his status when it had no apparent reason to do so.  Consequently, the Board finds that the payments at the full rate from March 1984 to September 2002 (with continued payments at the full rate through December 2002 during the due process period), were not solely the result of administrative error or error in judgment on the part of VA, and indeed cannot find any error at all as VA, or more precisely the division of VA responsible for administering benefits such as the RO, had no notice of the Veteran's incarceration.  

Thus, because the payment at the full rate during the Veteran's incarceration was not solely due to VA administrative error or error in judgment, a reduction of the award effective the last date of payment under 38 U.S.C.A. § 5112(b)(10) and 38 C.F.R. § 3.500(b)(2) is not warranted. 

Further, by the same token, because the erroneous payment at the full rate was based on an omission of the Veteran, namely his failure to notify VA of his incarcerated status, the effective date provisions of 38 C.F.R. § 3.500(b)(1) apply.  Although he states that he had thought VA was properly notified when the DOC sent the February 1984 letter to a VA hospital, the Board finds that this statement is disingenuous, as he would have normally have contacted the RO regarding any issues concerning VA benefits, and thus would have or should have known that it was the RO that must be informed of his incarcerated status.  In any event, even assuming for the sake of argument that he believed VA had been properly notified of his incarcerated status, this does not alter the Board's finding that the erroneous payments were not due solely to administrative error or error in judgment on the part of VA, when in fact VA had no such notice. 

Finally, and in the alternative, the Board finds that the Veteran also had at least constructive knowledge of the fact that a reduction in benefits was required based on his incarceration.  In this regard, the effective date provisions of § 3.500(b)(1) also apply when an erroneous award is made "with the payee's knowledge."  38 C.F.R. § 3.500(b)(1).  With regard to this provision, the Court noted that "[a] person may have actual or constructive knowledge of a fact," and observed that the latter is defined as "knowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent, 27 Vet. App. at 380 (quoting VAOPGCPREC 2-90 (March 1990)).  Further, the U.S. Supreme Court has held that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); cf. Morris v. Derwinski, 1 Vet. App. 260 (1991) (holding that a veteran's abandonment of his claim for service connection based upon his failure to respond to a request for additional evidence could not be waived or set aside on grounds of alleged ignorance of regulatory requirements).  Thus, the Veteran is charged with knowledge of the fact that his incarceration warranted a reduction in benefit payments under VA law.  Therefore, he should not have accepted the payments made to him, even if he believed that VA had been notified of his incarcerated status, a statement which tends to lack credibility anyway, as explained above.  In sum, the erroneous award was also made with the Veteran's knowledge, thus triggering the effective date provisions of § 3.500(b)(1).  

Accordingly, under 38 C.F.R. § 3.500(b)(1), the proper effective date of the reduction is the date of the award or the date preceding the act of commission or omission, whichever is later.  In this case, the March 1984 date of the award is the later date, as the erroneous payments at the full rate beginning March 1984 were based on the Veteran's omitting to inform VA of his incarcerated status since January 1984.  Alternatively, the dates are the same, as the erroneous payments were made with the Veteran's (at least) constructive knowledge since March 1984.  In either case, the proper effective date of the reduction is March 1984. 

Consequently, the overpayment and resultant debt based on a retroactive reduction in benefit payments effective March 1984 pursuant to 38 U.S.C.A. § 5112(b)(9) and 38 C.F.R. § 3.500(b)(1) is valid.  

The Board notes that VA fault in the creation of a debt is also a factor to be considered in determining whether a waiver is warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965.  Specifically, under § 1.965(a), the weighing of fault of the debtor against the fault of VA is an element for consideration in applying the standard of "equity and good conscience" to the determination of whether the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights, such that waiver of all or part of collection of the debt is warranted.  However, as noted above, the Veteran did not timely request a waiver and this issue is not on appeal.  See 38 C.F.R. § 1.963(b).  

The Veteran also requested that only half his monthly compensation benefits be withheld toward recoupment of the debt and the other half be paid to him to provide minimum support.  In support of this contention, he cited to statutory provisions applicable to the payment of Social Security Administration (SSA) benefits under 42 U.S.C.  These provisions do not pertain to VA benefits payments.  The Board finds that recoupment of the debt through withholding his monthly benefit payments was proper under 38 U.S.C.A. § 5314 and sections 1.911 and 1.912a(a) of the regulations.  Moreover, as already noted, the Veteran did not timely request a waiver of all or part of the debt, and thus equitable considerations are not a factor.   

In sum, the overpayment and resultant debt of $17,005.13 is valid, and VA's recoupment of the debt by withholding VA benefit payments was proper.  Because this appeal must be denied as a matter of law based on facts that are not in dispute, the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that the benefit-of-the-doubt rule does not apply where the law, rather than the evidence, is dispositive of a claim).  


ORDER

The debt of $17,005.13 due to the retroactive reduction in VA benefit payments and resulting overpayment based on the Veteran's January 1984 incarceration for conviction of a felony is valid; the appeal is denied.  

The withholding of VA benefits to repay the debt of $17,005.13 was proper; the appeal is denied. 



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


